ICJ_108_UseOfForce_SCG_DEU_1999-06-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. GERMANY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Allemagne),
mesures conservatoires, ordonnance du 2 juin 1999,
C.LJ. Recueil 1999, p. 422

Official citation:

Legality of Use of Force (Yugoslavia v. Germany),
Provisional Measures, Order of 2 June 1999,
LCS. Reports 1999, p. 422

 

N° de vente:
ISSN 0074-4441 Sales number 730
ISBN 92-1-070798-2

 

 

 
2 JUIN 1999

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ALLEMAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. GERMANY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
422

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
2 June
General List
2 June 1999 No. 108

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. GERMANY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOIJMANS; Judge ad hoc KRECA;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia (hereinafter “Yugoslavia’”) filed in the Registry of the Court on
29 April 1999, instituting proceedings against the Federal Republic of
Germany (hereinafter “Germany”) “for violation of the obligation not to
use force”,

Makes the following Order:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 423

1. Whereas in that Application Yugoslavia defines the subject of the
dispute as follows:

“The subject-matter of the dispute are acts of the Federal Repub-
lic of Germany by which it has violated its international obligation
banning the use of force against another State, the obligation not to
intervene in the internal affairs of another State, the obligation not
to violate the sovereignty of another State, the obligation to protect
the civilian population and civilian objects in wartime, the obligation
to protect the environment, the obligation relating to free navigation
on international rivers, the obligation regarding fundamental human
rights and freedoms, the obligation not to use prohibited weapons,
the obligation not to deliberately inflict conditions of life calculated
to cause the physical destruction of a national group”;

2. Whereas in the said Application Yugoslavia refers, as a basis for the
jurisdiction of the Court, to Article IX of the Convention on the Preven-
tion and Punishment of the Crime of Genocide, adopted by the General
Assembly of the United Nations on 9 December 1948 (hereinafter the
“Genocide Convention’), and to Article 38, paragraph 5, of the Rules of
Court;

3. Whereas in its Application Yugoslavia states that the claims sub-
mitted by it to the Court are based upon the following facts:

“The Government of the Federal Republic of Germany, together
with the Governments of other Member States of NATO, took part
in the acts of use of force against the Federal Republic of Yugosla-
via by taking part in bombing targets in the Federal Republic of
Yugoslavia. In bombing the Federal Republic of Yugoslavia mili-
tary and civilian targets were attacked. Great number of people were
killed, including a great many civilians. Residential houses came
under attack. Numerous dwellings were destroyed. Enormous dam-
age was caused to schools, hospitals, radio and television stations,
cultural and health institutions and to places of worship. A large
number of bridges, roads and railway lines were destroyed. Attacks
on oil refineries and chemical plants have had serious environmental
effects on cities, towns and villages in the Federal Republic of Yugo-
slavia. The use of weapons containing depleted uranium is having
far-reaching consequences for human life. The above-mentioned acts
are deliberately creating conditions calculated at the physical destruc-
tion of an ethnic group, in whole or in part. The Government of the
Federal Republic of Germany is taking part in the training, arming,
financing, equipping and supplying the so-called ‘Kosovo Liberation
Army’”;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 424

and whereas it further states that the said claims are based on the follow-
ing legal grounds:

“The above acts of the Government of the Federal Republic of
Germany represent a gross violation of the obligation not to use
force against another State. By financing, arming, training and equip-
ping the so-called ‘Kosovo Liberation Army’, support is given to ter-
rorist groups and the secessionist movement in the territory of the
Federal Republic of Yugoslavia in breach of the obligation not to
intervene in the internal affairs of another State. In addition, the
provisions of the Geneva Convention of 1949 and of the Additional
Protocol No. | of 1977 on the protection of civilians and civilian
objects in time of war have been violated. The obligation to protect
the environment has also been breached. The destruction of bridges
on the Danube is in contravention of the provisions of Article | of
the 1948 Convention on free navigation on the Danube. The provi-
sions of the International Covenant on Civil and Political Rights
and of the International Covenant on Economic, Social and Cul-
tural Rights of 1966 have also been breached. Furthermore, the obli-
gation contained in the Convention on the Prevention and Punish-
ment of the Crime of Genocide not to impose deliberately on a
national group conditions of life calculated to bring about the physi-
cal destruction of the group has been breached. Furthermore, the
activities in which the Federal Republic of Germany is taking part
are contrary to Article 53, paragraph 1, of the Charter of the United
Nations”;

4. Whereas the claims of Yugoslavia are formulated as follows in the
Application:

“The Government of the Federal Republic of Yugoslavia requests
the International Court of Justice to adjudge and declare:

— by taking part in the bombing of the territory of the Federal
Republic of Yugoslavia, the Federal Republic of Germany has
acted against the Federal Republic of Yugoslavia in breach of its
obligation not to use force against another State;

— by taking part in the training, arming, financing, equipping and
supplying terrorist groups, i.e. the so-called ‘Kosovo Liberation
Army’, the Federal Republic of Germany has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
intervene in the affairs of another State;

— by taking part in attacks on civilian targets, the Federal Repub-
lic of Germany has acted against the Federal Republic of Yugo-
slavia in breach of its obligation to spare the civilian population,
civilians and civilian objects;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 425

by taking part in destroying or damaging monasteries, monu-
ments of culture, the Federal Republic of Germany has acted
against the Federal Republic of Yugoslavia in breach of its obli-
gation not to commit any act of hostility directed against histori-
cal monuments, works of art or places of worship which consti-
tute cultural or spiritual heritage of people;

by taking part in the use of cluster bombs, the Federal Republic
of Germany has acted against the Federal Republic of Yugosla-
via in breach of its obligation not to use prohibited weapons, i.e.
weapons calculated to cause unnecessary suffering;

by taking part in the bombing of oil refineries and chemical
plants, the Federal Republic of Germany has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
cause considerable environmental damage:

by taking part in the use of weapons containing depleted ura-
nium, the Federal Republic of Germany has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
use prohibited weapons and not to cause far-reaching health and
environmental damage;

by taking part in killing civilians, destroying enterprises, commu-
nications, health and cultural institutions, the Federal Republic
of Germany has acted against the Federal Republic of Yugosla-
via in breach of its obligation to respect the right to life, the right
to work, the right to information, the right to health care as well
as other basic human rights;

by taking part in destroying bridges on international rivers, the
Federal Republic of Germany has acted against the Federal
Republic of Yugoslavia in breach of its obligation to respect
freedom of navigation on international rivers;

by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the Federal Republic of Germany has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
deliberately inflict on a national group conditions of life calcu-
lated to bring about its physical destruction, in whole or in part;

the Federal Republic of Germany is responsible for the violation
of the above international obligations;

the Federal Republic of Germany is obliged to stop immediately
the violation of the above obligations vis-a-vis the Federal Repu-
blic of Yugoslavia;

the Federal Republic of Germany is obliged to provide compen-

7
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 426

sation for the damage done to the Federal Republic of Yugosla-
via and to its citizens and juridical persons”;

and whereas, at the end of its Application, Yugoslavia reserves the right
to amend and supplement it;

5. Whereas on 29 April 1999, immediately after filing its Application,
Yugoslavia also submitted a request for the indication of provisional
measures pursuant to Article 73 of the Rules of Court; and whereas that
request was accompanied by a volume of photographic annexes pro-
duced as “evidence”:

6. Whereas, in support of its request for the indication of provisional
measures, Yugoslavia contends inter alia that, since the onset of the
bombing of its territory, and as a result thereof, about 1,000 civilians,
including 19 children, have been killed and more than 4,500 have sus-
tained serious injuries; that the lives of three million children are endan-
gered; that hundreds of thousands of citizens have been exposed to poi-
sonous gases; that about one million citizens are short of water supply;
that about 500,000 workers have become jobless; that two million citi-
zens have no means of livelihood and are unable to ensure minimum
means of sustenance; and that the road and railway network has suffered
extensive destruction; whereas, in its request for the indication of provi-
sional measures, Yugoslavia also lists the targets alleged to have come
under attack in the air strikes and describes in detail the damage alleged
to have been inflicted upon them (bridges, railway lines and stations,
roads and means of transport, airports, industry and trade, refineries and
warehouses storing liquid raw materials and chemicals, agriculture, hos-
pitals and health care centres, schools, public buildings and housing
facilities, infrastructure, telecommunications, cultural-historical monu-
ments and religious shrines); and whereas Yugoslavia concludes from
this that:

“The acts described above caused death, physical and mental
harm to the population of the Federal Republic of Yugoslavia; huge
devastation; heavy pollution of the environment, so that the Yugo-
slav population is deliberately imposed conditions of life calculated
to bring about physical destruction of the group, in whole or in
part”;

7. Whereas, at the end of its request for the indication of provisional
measures, Yugoslavia states that

“If the proposed measure were not to be adopted, there will be
new losses of human life, further physical and mental harm inflicted
on the population of the FR of Yugoslavia, further destruction of
civilian targets, heavy environmental pollution and further physical
destruction of the people of Yugoslavia”:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 427

and whereas, while reserving the right to amend and supplement its
request, Yugoslavia requests the Court to indicate the following measure:

“The Federal Republic of Germany shall cease immediately its
acts of use of force and shall refrain from any act of threat or use of
force against the Federal Republic of Yugoslavia”;

8. Whereas the request for the indication of provisional measures was
accompanied by a letter from the Agent of Yugoslavia, addressed to the
President and Members of the Court, which read as follows:

“T have the honour to bring to the attention of the Court the latest
bombing of the central area of the town of Surdulica on 27 April
1999 at noon resulting in losses of lives of civilians, most of whom
were children and women, and to remind of killings of peoples in
Kursumlija, Aleksinac and Cuprija, as well as bombing of a refugee
convoy and the Radio and Television of Serbia, just to mention
some of the well-known atrocities. Therefore, I would like to caution
the Court that there is a highest probability of further civilian and
military casualties.

Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time”;

9, Whereas on 29 April 1999, the day on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar sent to the German Government signed copies of
the Application and of the request, in accordance with Article 38, para-
graph 4, and Article 73, paragraph 2, of the Rules of Court; and whereas
he also sent to that Government copies of the documents accompanying
the Application and the request for the indication of provisional meas-
ures;

10. Whereas on 29 April 1999 the Registrar informed the Parties that
the Court had decided, pursuant to Article 74, paragraph 3, of the Rules
of Court, to hold hearings on 10 and 11 May 1999, where they would be
able to present their observations on the request for the indication of pro-
visional measures ;

11. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed bilingual text of the Application to the Members of the United
Nations and other States entitled to appear before the Court, the Regis-
trar on 29 April 1999 informed those States of the filing of the Applica-
tion and of its subject-matter, and of the filing of the request for the
indication of provisional measures;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 428

12. Whereas, since the Court includes upon the bench no judge of
Yugoslav nationality, the Yugoslav Government has availed itself of the
provisions of Article 31 of the Statute of the Court to choose Mr.
Milenko Kreéa to sit as judge ad hoc in the case; and whereas no objec-
tion to that choice was raised within the time-limit fixed for the purpose
pursuant to Article 35, paragraph 3, of the Rules of Court;

13. Whereas, at the public hearings held between 10 and 12 May 1999,
oral observations on the request for the indication of provisional meas-
ures were presented by the following:

On behalf of Yugoslavia:

Mr. Rodoljub Etinski, Agent,
Mr. Jan Brownlie,
Mr. Paul J. I. M. de Waart,
Mr. Eric Suy,
Mr. Miodrag Mitic,
Mr. Olivier Corten;
On behalf of Germany:
Mr. Gerhard Westdickenberg, Agent,
Mr. Reinhard Hilger, Co-Agent;

14, Whereas, in this phase of the proceedings, the Parties presented the
following submissions:

On behalf of Yugoslavia:

“(T]he Court [is asked] to indicate the following provisional meas-
ure:

[T]he Federal Republic of Germany . . . shall cease immediately
the acts of use of force and shall refrain from any act of threat or use
of force against the Federal Republic of Yugoslavia”:

On behalf of Germany:

“That the Court decline to indicate the provisional measures
requested by the Federal Republic of Yugoslavia”;

x * x
15. Whereas the Court is deeply concerned with the human tragedy,
the loss of life, and the enormous suffering in Kosovo which form the
background of the present dispute, and with the continuing loss of life
and human suffering in all parts of Yugoslavia:

16. Whereas the Court is profoundly concerned with the use of force
in Yugoslavia; whereas under the present circumstances such use raises
very serious issues of international law;

10
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 429

17. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court;

18. Whereas the Court deems it necessary to emphasize that all parties
appearing before it must act in conformity with their obligations under
the United Nations Charter and other rules of international law, includ-
ing humanitarian law;

%
* *

19. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States to whom access to the Court has been granted;
whereas the Court has repeatedly stated “that one of the fundamental
principles of its Statute is that it cannot decide a dispute between States
without the consent of those States to its jurisdiction” (East Timor ( Por-
tugal v. Australia), Judgment, I.C.J. Reports 1995, p. 101, para. 26); and
whereas the Court can therefore exercise Jurisdiction only between States
parties to a dispute who not only have access to the Court but also have
accepted the jurisdiction of the Court, either in general form or for the
individual dispute concerned;

20. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet it ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established;

*k  *

21. Whereas in its Application Yugoslavia claims in the first place to
found the jurisdiction of the Court on Article IX of the Genocide Con-
vention, which provides:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article HI, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”;

and whereas in its Application Yugoslavia states that the subject of the
dispute concerns inter alia “acts of the Federal Republic of Germany by
which it has violated its international obligation . . . not to deliberately
inflict conditions of life calculated to cause the physical destruction of a

11
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 430

national group”; whereas, in describing the facts on which the Applica-
tion is based, Yugoslavia states: “The above-mentioned acts are deliber-
ately creating conditions calculated at the physical destruction of an
ethnic group, in whole or in part”; whereas, in its statement of the legal
grounds on which the Application is based, Yugoslavia contends that
“the obligation . . . not to impose deliberately on a national group con-
ditions of life calculated to bring about the physical destruction of the
group has been breached”; and whereas one of the claims on the merits
set out in the Application is formulated as follows:

“by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the Federal Republic of Germany has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
deliberately inflict on a national group conditions of life calculated
to bring about its physical destruction, in whole or in part”;

22. Whereas Yugoslavia contends moreover that the sustained and
intensive bombing of the whole of its territory, including the most heavily
populated areas, constitutes “a serious violation of Article II of the
Genocide Convention”; whereas it argues that “the pollution of soil, air
and water, destroying the economy of the country, contaminating the
environment with depleted uranium, inflicts conditions of life on the
Yugoslav nation calculated to bring about its physical destruction”;
whereas it asserts that it is the Yugoslav nation as a whole and as such
that is targeted; and whereas it stresses that the use of certain weapons
whose long-term hazards to health and the environment are already
known, and the destruction of the largest part of the country’s power
supply system, with catastrophic consequences of which the Respondent
must be aware, “impl[y] the intent to destroy, in whole or in part, the
Yugoslav national group as such;

23. Whereas for its part Germany contends that Article [X of the
Genocide Convention does not constitute a basis of jurisdiction in this
case, because the subject-matter of the claims brought by Yugoslavia
does not relate to “the interpretation, application or fulfilment of the
Convention, including disputes relating to the responsibility of a State for
genocide or for any of the other acts enumerated in Article HI of the
Convention”; and whereas Germany also maintains that even if true, the
breaches of international obligations alleged by Yugoslavia in its Appli-
cation do not enter the definition of Article II of the Genocide Conven-
tion;

24. Whereas it is not disputed that both Yugoslavia and Germany are
parties to the Genocide Convention without reservation; and whereas
Article 1X of the Convention accordingly appears to constitute a basis on
which the jurisdiction of the Court might be founded to the extent that
the subject-matter of the dispute relates to “the interpretation, applica-

12
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 431

tion or fulfilment” of the Convention, including disputes “relating to the
responsibility of a State for genocide or for any of the other acts enumer-
ated in article III” of the said Convention;

25. Whereas, in order to determine, even prima facie, whether a dis-
pute within the meaning of Article IX of the Genocide Convention exists,
the Court cannot limit itself to noting that one of the Parties maintains
that the Convention applies, while the other denies it; and whereas in the
present case the Court must ascertain whether the breaches of the Con-
vention alleged by Yugoslavia are capable of falling within the provisions
of that instrument and whether, as a consequence, the dispute is one
which the Court has jurisdiction ratione materiae to entertain pursuant
to Article 1X (cf. Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, 1 C.J. Reports 1996 (11),
p. 810, para. 16);

26. Whereas the definition of genocide set out in Article II of the
Genocide Convention reads as follows:

“In the present Convention, genocide means any of the following
acts committed with intent to destroy, in whole or in part, a national,
ethnical, racial or religious group, as such:

(a) Killing members of the group;

(b) Causing serious bodily or mental harm to members of the
group;

(c) Deliberately inflicting on the group conditions of life calculated
to bring about its physical] destruction in whole or in part;

(d} \mposing measures intended to prevent births within the group;

(e) Forcibly transferring children of the group to another group”;

27. Whereas it appears to the Court, from this definition, “that [the]
essential characteristic [of genocide] is the intended destruction of ‘a
national, ethnical, racial or religious group’” (Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, Provi-
sional Measures, Order of 13 September 1993, LCJ. Reports 1993,
p. 345, para. 42); whereas the threat or use of force against a State can-
not in itself constitute an act of genocide within the meaning of Article II
of the Genocide Convention; and whereas, in the opinion of the Court, it
does not appear at the present stage of the proceedings that the bombings
which form the subject of the Yugoslav Application “indeed entail the
element of intent, towards a group as such, required by the provision
quoted above” (Legality of the Threat or Use of Nuclear Weapons, Advi-
sory Opinion, LC.J. Reports 1996 (1), p. 240, para. 26):

28. Whereas the Court is therefore not in a position to find, at this
stage of the proceedings, that the acts imputed by Yugoslavia to the
Respondent are capable of coming within the provisions of the Genocide
Convention; and whereas Article IX of the Convention, invoked by

13
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 432

Yugoslavia, cannot accordingly constitute a basis on which the jurisdic-
tion of the Court could prima facie be founded in this case;

ex

29. Whereas in its Application Yugoslavia claims, in the second place,
to found the jurisdiction of the Court on Article 38, paragraph 5, of the
Rules of Court, which reads as follows:

“5. When the applicant State proposes to found the jurisdiction of
the Court upon a consent thereto yet to be given or manifested by
the State against which such application is made, the application
shall be transmitted to that State. It shall not however be entered in
the General List, nor any action be taken in the proceedings, unless
and until the State against which such application is made consents
to the Court’s jurisdiction for the purposes of the case”;

30. Whereas Germany contends that Article 38, paragraph 5, of the
Rules of Court is without effect in this case, because Germany does not
accept Yugoslavia’s proposal to found the jurisdiction of the Court upon
a consent to be given in accordance with that Article;

31. Whereas it is quite clear that, in the absence of consent by Ger-
many, given pursuant to Article 38, paragraph 5, of the Rules, the Court
cannot exercise jurisdiction in the present case, even prima facie;

xO

32. Whereas it follows from what has been said above that the Court
lacks prima facie jurisdiction to entertain Yugoslavia’s Application; and
whereas it cannot therefore indicate any provisional measure whatsoever
in order to protect the rights invoked therein;

33. Whereas, however, the findings reached by the Court in the present
proceedings in no way prejudge the question of the jurisdiction of the
Court to deal with the merits of the case under Article IX of the Geno-
cide Convention, or any questions relating to the admissibility of the
Application, or relating to the merits themselves; and whereas they leave
unaffected the right of the Governments of Yugoslavia and Germany to
submit arguments in respect of those questions;

x * x

34. Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compat-
ibility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties;

14
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 433

35. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law, including humanitarian law; whereas any
disputes relating to the legality of such acts are required to be resolved
by peaceful means, the choice of which, pursuant to Article 33 of the
Charter, is left to the parties;

36. Whereas in this context the parties should take care not to aggra-
vate or extend the dispute;

37. Whereas, when such a dispute gives rise to a threat to the peace,
breach of the peace or act of aggression, the Security Council has special
responsibilities under Chapter VII of the Charter;

38. For these reasons,
THE Court,
(1) By twelve votes to three;

Rejects the request for the indication of provisional measures submit-
ted by the Federal Republic of Yugoslavia on 29 April 1999;
IN FAVOUR: Vice-President Weeramantry, Acting President: President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh,
Fleischhauer, Koroma, Higgins, Parra-Aranguren, Kooijmans;

AGAINST: Judges Shi, Vereshchetin; Judge ad hoc Kre¢a;
(2) By fourteen votes to one;

Reserves the subsequent procedure for further decision.

IN FAVOUR: Vice-President Weeramantry, Acting President: President
Schwebel; Judges: Bedjaoui, Guillaume, Ranjeva, Herezegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooij-
mans; Judge ad hoc Kreéa;

AGAINST: Judge Oda.

Done in French and in English, the French text being authoritative, ai
the Peace Palace, The Hague, this second day of June, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Yugoslavia and the Government of the Fed-
eral Republic of Germany. respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 434
Vice-President WEERAMANTRY, Acting President, and Judges Sui,

Koroma and VERESHCHETIN append declarations to the Order of the
Court.

Judges Opa and PARRA-ARANGUREN append separate opinions to the
Order of the Court.

Judge ad hoc KRECA appends a dissenting opinion to the Order of the
Court.

(Initialled) C.G.W.
(Initialled) E.V.O.

16
